course of law. NRS 34.170; NRS 34.330. And, because mandamus and
                  prohibition are extraordinary remedies, the decision to entertain a petition
                  for a writ of mandamus or prohibition lies within our discretion. Hickey v.
                  Eighth Judicial Dist. Court, 105 Nev. 729, 731, 782 P.2d 1336, 1338
                  (1989).
                              Petitioner represents that the juvenile court has not entered a
                  written order in this matter. Because the juvenile court's oral order is
                  "ineffective for any purpose," Rust v. Clark Cnty. Sch. Dist., 103 Nev. 686,
                  689, 747 P.2d 1380, 1382 (1987), the court remains free to reconsider the
                  issue, see id. at 688, 747 P.2d at 1382; see also Bradley v. State, 109 Nev.
                  1090, 1094-95, 864 P.2d 1272, 1275 (1993) (recognizing that a judge's oral
                  pronouncement of judgment and sentence remains subject to modification
                  until it is signed by the judge and entered by the clerk). For this reason,
                  we are not convinced that our intervention by way of extraordinary writ is
                  warranted at this time, and we
                              ORDER the petition DENIED.




                                          Pickering



                                                             Saitta



                  cc: Hon. William 0. Voy, District Judge, Family Court Division
                       Clark County Public Defender
                       Attorney GenerallCarson City
                       Clark County District Attorney
                       Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    OD